Citation Nr: 1453927	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hepatitis B, and if so whether the claim should be granted.

2.  Entitlement to service connection for a thyroid disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The Board notes that the Veteran filed a claim for service connection for memory loss and the issue of entitlement to service connection for memory loss has been developed for appellate consideration.  However, at his March 2013 hearing the Veteran clarified that he believes that memory loss should be considered a symptom of his service-connected PTSD.  Therefore, the Board will not address the issue of entitlement to service connection for memory loss and will instead consider the allegations concerning memory loss in connection the claim for entitlement to a rating in excess of 70 percent for PTSD.  

The record before the Board consists of the Veteran's paper claims file and electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for thyroid disability and a disability rating in excess of 70 percent for PTSD are  addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2008 rating decision denied service connection for hepatitis B; the Veteran did not appeal the decision.

2.  Evidence received since the April 2008 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a liver condition, claimed as hepatitis B and is not sufficient to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's sleep apnea is not related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for hepatitis B.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2010 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.  This notice included the basis of the prior denial of service connection for hepatitis B.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified VA medical treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board notes that the Veteran was not provided an examination regarding his claimed liver disability but notes that VA has no obligation to provide such an examination if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  The Board also notes that the Veteran was not provided an examination regarding his sleep apnea.  However, VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion in this case because there is no competent evidence suggesting that his sleep apnea is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

In April 2008, the RO denied service connection for hepatitis B.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

The evidence of record in April 2008 included the Veteran's service treatment records and post-service VA treatment records, none of which revealed a diagnosis of or treatment for a liver condition.  The RO denied the claim because the evidence did not show that the Veteran had a current diagnosis of hepatitis B.

Evidence added to the record since the April 2008 rating decision includes VA treatment records.  However, these records are also negative for evidence of hepatitis B.  Therefore, they are not material.  The Veteran's statements have also been added to the record but they are essentially cumulative or duplicative of statements previously of record.  Therefore, they are not new.

Accordingly, reopening of the claim is not in order.

Service Connection Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for sleep apnea because it is related to service.

The Veteran's service treatment records are silent for any evidence of sleep apnea.  His post-service VA treatment records reveal a diagnosis of sleep apnea in December 2010.

The Veteran testified in March 2013 that he did not have any problems with sleep apnea while on active duty.  He started noticing symptoms of sleep apnea about a year to a year and a half after separation from service, and his symptoms had persisted ever since.  He was first diagnosed with sleep apnea within the last five years.  He believes his sleep apnea is related to service because he had no problems sleeping before he entered service but had problems afterward.

Although the Veteran currently has sleep apnea, the Board finds that it is unrelated to service.  The Veteran's service treatment records, to include his separation examination report, do not reveal any evidence of sleep apnea.  Although the Veteran alleges that he has experienced symptoms of sleep apnea since shortly after service, there is no medical evidence of sleep apnea until his diagnosis in December 2010, more than 40 years after service.  Additionally, there is simply no medical evidence of record suggesting that the Veteran's sleep apnea is related to service. 

The Board has considered the Veteran's lay statements that his sleep apnea is related to service because it began shortly after separation from service.  However, while he might sincerely believe that his current disability is related to service, as a lay person, he is not competent to provide an opinion regarding the etiology of his disability.  As discussed above, the medical evidence does not show that his sleep apnea is related to service.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for sleep apnea must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.







ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for hepatitis B is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran seeks a disability rating in excess of 70 percent for PTSD.
In his March 2013 hearing, the Veteran stated that he was currently receiving regular treatment for PTSD.  Documentation of such treatment is not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

Additionally, the Veteran's most recent VA examination assessing the degree of severity of his PTSD was in November 2011, three years ago.  The Veteran testified during his hearing that his condition has since worsened.  As such, it appears that the report of the November 2011 VA examination does not represent the current severity of the Veteran's disability.  

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and to afford the Veteran a new VA examination.

The Veteran also testified at the Board hearing that he was treated for a thyroid disorder 40 or more years earlier.  The record does not show that all indicated development to obtain the earlier treatment records has been completed.  Therefore, this claim must also be remanded to obtain additional treatment records.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records pertaining to the Veteran's initial treatment for a thyroid disorder and current treatment for his PTSD.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the current severity of his PTSD.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


